Case: 11-60436        Document: 00511750261         Page: 1    Date Filed: 02/07/2012




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                       Fifth Circuit

                                                                              FILED
                                                                           February 7, 2012
                                        No. 11-60436
                                      Summary Calendar                       Lyle W. Cayce
                                                                                  Clerk

REGGIE KELLY,

                                                     Plaintiff - Appellant

v.

SNOWHAULERS TRUCKS, INCORPORATED,

                                                     Defendant - Appellee


                       Appeal from the United States District Court
                         for the Southern District of Mississippi
                                No. 2:10-cv-0083-KS-MTP


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
         The district court granted partial summary judgment to defendant-
appellee Snowhaulers Trucks, Inc. on claims for compensatory and punitive
damages made by plaintiff-appellant Reggie Kelly. We have reviewed the
parties’ arguments and the record de novo.1 We conclude that the district court’s




         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
         1
             LeMaire v. Louisiana Dept. of Transp. and Development, 480 F.3d 383, 386 (5th Cir.
2007).
   Case: 11-60436      Document: 00511750261        Page: 2     Date Filed: 02/07/2012

                                     No. 11-60436

judgment was correct, and affirm for essentially the reasons stated in its
Memorandum Opinion and Order.2




      2
          We do not address appellant’s argument that the district court’s grant of summary
judgment on his claim for punitive damages was premature, as that argument was made for
the first time on appeal. See id. at 387.

                                            2